                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 SHERRY LANG and
 KYOWANNA LANG,

      Plaintiffs,
                                                         1:19-cv-06452
 v.

 ALLEGIANCE ACCOUNTING SERVICES,
 LLC,

       Defendants.


                    PLAINTIFFS’ MOTION FOR ENTRY OF DEFAULT

To the Clerk of the U.S. District Court for the Northern District of Illinois

       Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiffs SHERRY LANG

AND KYOWANNA LANG, requests that the Clerk of this Honorable Court enter the default of

Defendant ALLEGIANCE ACCOUNTING SERVICES, LLC, for failure to plead or otherwise

defend as provided by the Federal Rules of Civil Procedure as appears from the affidavit of Nathan

C. Volheim, Esq. attached hereto.


Dated: November 6, 2019                       Respectfully submitted,

                                             s/ Nathan C. Volheim
                                             Nathan C. Volheim, Esq. #6302103
                                             Counsel for Plaintiff
                                             Sulaiman Law Group, Ltd.
                                             2500 South Highland Avenue, Suite 200
                                             Lombard, Illinois 60148
                                             (630) 568-3056 (phone)
                                             (630) 575-8188 (fax)
                                             nvolheim@sulaimanlaw.com
                                CERTIFICATE OF SERVICE

        The undersigned, one of the attorneys for Plaintiffs, certifies that on November 6, 2019,
he caused a copy of the foregoing PLAINTIFFS’ MOTION FOR ENTRY OF DEFAULT, to
be served on all parties of record via ECF and by U.S. Certified mail, postage prepaid, email and
fax to:

                             Allegiance Accounting Services, LLC
                                    c/o Tarar Redden, R/A
                                       60 Lemon Street
                                   Buffalo, New York 14204

                        Allegiance Accounting Services, LLC
                                 1841 Seneca Street
                             Buffalo, New York 14210
                CONTACT@ALLEGIANCEACCOUNTINGSERVICES.COM
                                Fax: (844) 245-7913
                                Fax: (888) 239-1602



                                                    Respectfully submitted,

                                                    s/ Nathan C. Volheim
                                                    Nathan C. Volheim, Esq. #6302103
